DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10 are objected to because of the following informalities: Each claim is required to be written as a single sentence with a period at the end (see MPEP 608.01(m)). The current claims are written in paragraph form with multiple sentences. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dust collecting partition plates" in thirteenth line of the claim. There is insufficient antecedent basis for this limitation in the claim. The claim only previously provides support for a single partition plate. Similarly, claim 1 recites “the mask filters and contrast devices” in the seventeenth line of the claim while only providing antecedent basis for a single mask filter and contrast device. 
Claim 1 also recites “the inner cavities” in the sixteenth line of the claim. It is unclear if “the inner cavities” refers to the “dust cavity” and the “demonstration cavity”, or other cavities. 
Claim 2 recites the limitations “the outer diameter of filter column” and “the filter sleeve” in the last two lines of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 similarly recites “the filter column” in the third line of the claim and “the filter sleeve” in the eighth line of the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the cover position limit holes" in tenth and eleventh line of the claim. There is insufficient antecedent basis for this limitation in the claim. The claim only previously provides support for a cover position limit hole.

Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to independent claim 1, none of the prior art teaches or suggests a demonstration device enabling the contrast of mask filters comprising a cabinet wherein a dust cavity and a demonstration cavity with right opening are formed with a partition plate. On the partition plate is set a communication port to communicate the dust cavity with the demonstration cavity. On the upper part of the demonstration cavity, are set a dust collecting movable motor and a dust collecting movable screw which cooperate with each other, and on the said dust collecting movable screw, a dust collecting movable block is fixed by plug push cooperation. To the lower end of the dust collecting movable block, a dust collecting rotary motor is installed and under the dust collecting rotary motor, a dust collecting frame is installed. In the middle of the dust collecting frame, a dust collecting partition plate is installed. On the bottom of the dust collecting frame and on both sides of the dust collecting partition plate, dust collecting contrast blocks are installed. On either right and left sides of the dust collecting frame, a mask filter and contrast device which use masks to function which are both connected to the inner cavities are respectively installed. Both the mask filter and contrast device are connected to the communication port (3). Claims 2 – 10 would be allowable for at least the same reason as claim 1. The examiner notes that in rewriting the claims into proper form, care should be taken to avoid any antecedent basis issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773